            Case 1:18-cv-01803-TNM Document 13 Filed 11/14/18 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                        )
 NATIONAL STUDENT LEGAL DEFENSE         )
 NETWORK,                               )
                                        )
                             Plaintiff, )
                                        )
                                        )
 v.                                     )                 Case No. 18-cv-1803 (TNM)
                                        )
 U.S. DEPARTMENT OF EDUCATION,          )
                                        )
                            Defendant. )
                                        )


                                   JOINT STATUS REPORT

       Before the Court is a Complaint filed by Plaintiff National Student Legal Defense

Network (NSLDN) against Defendant U.S. Department of Education (Education) pursuant to the

Freedom of Information Act, 5 U.S.C. § 552 (FOIA). Compl., ECF No. 1, Aug. 1, 2018. A single

FOIA request submitted by NSLDN to Education on March 8, 2018 forms the basis of this

action. Id. at ¶¶ 7–8. The first portion of the FOIA request seeks all records produced by

Education to any defendant in response to discovery requests issued in a litigation in the Middle

District of Pennsylvania (“the Navient litigation”), and the second portion of the request seeks

communications or correspondence between Education and counsel for any defendant regarding

any discovery request in the Litigation. Id.

       1.       Defendant has conducted searches for responsive records, and Defendant has

identified approximately 1600 pages of records potentially responsive to NSLDN’s FOIA

request. The parties have agreed to a production schedule.
             Case 1:18-cv-01803-TNM Document 13 Filed 11/14/18 Page 2 of 3



        2.       By December 7, 2018, Defendant will process and produce the 800 pages of

records responsive to the first portion of NSLDN’s request—for documents produced in response

to a discovery request in the Navient litigation.

        3.       By January 31, 2019, Defendant will process and produce the 800 pages

potentially responsive to the second portion for NSLDN’s request—for communications between

Defendant and counsel for any defendant in the Navient litigation.

        4.       The parties propose to submit a further Joint Status Report by December 17,

2018.



Dated: November 14, 2018                       Respectfully Submitted,

                                               /s/ Daniel A. McGrath
                                               Daniel A. McGrath
                                               D.C. Bar No. 1531723
                                               Elizabeth France
                                               D.C. Bar No. 999851
                                               John E. Bies
                                               D.C. Bar No. 483730

                                               AMERICAN OVERSIGHT
                                               1030 15th Street NW, B255
                                               Washington, DC 20005
                                                (202) 897-4213
                                               daniel.mcgrath@americanoversight.org
                                               beth.france@americanoversight.org
                                               john.bies@americanoversight.org

                                               Robyn K. Bitner*
                                               N.Y. Bar No. 5294970
                                               Pro hac vice motion to be submitted

                                               NATIONAL STUDENT
                                               LEGAL DEFENSE NETWORK
                                               1015 15th Street NW, Suite 600
                                               Washington, DC 20005
                                               (202) 734-7495
                                               robyn@nsldn.org



                                                    2
Case 1:18-cv-01803-TNM Document 13 Filed 11/14/18 Page 3 of 3




                           *Member of the N.Y. bar only; practicing in the
                           District of Columbia under the supervision of
                           members of the D.C. Bar while D.C. Bar application
                           is pending.

                           Counsel for NSLDN


                           JESSIE K. LIU
                           UNITED STATES ATTORNEY
                           D.C. BAR NUMBER
                           472845

                           DANIEL F. VAN HORN,
                           D.C. Bar No. 924092
                           Chief, Civil Division

                           ___/s/________________
                           RHONDA L. CAMPBELL,
                           D.C. Bar No. 462402
                           Assistant United States Attorney
                           Civil Division
                           555 4th Street, NW
                           Washington, DC 20530
                           (202) 252-2559
                           Rhonda.campbell@usdoj.gov

                           Counsel for the United States




                              3
